Eussell, C. J.
1. Mutual blows are not always necessary to make mutual combat. See Findley v. State, 125 Ga. 583 (54 S. E. 106), and cases there cited. The charge of the court on the law of voluntary manslaughter was applicable to and justified by the evidence. Smith v. State, 8 Ga. App. 681 (70 S. E. 42); Waller v. State, 100 Ga. 320 (28 S. E. 77); Roark v. State, 105 Ga. 736 (32 S. E. 125).
2. It is not error for the court, upon request of the jury, to instruct them upon the law applicable to a contention of either party which Is supported by evidence, even though the court has previously omitted to instruct the jury upon the particular point.
3. The alleged newly discovered evidence would not probably produce a different result, and therefore does not require the grant of a new trial.
4. The evidence warranted the verdict, the trial judge approved the finding, and his discretion in refusing to grant the motion for a new trial will not be interfered with. Judgment affirmed.
Indictment for murder — conviction of manslaughter; from Marion superior court — Judge Gilbert. June 7, 1914.
J. J. Dunham, J. C. Butt, W. D. Crawford, for plaintiff in error. George C. Palmer, solicitor-general, contra.